Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

 

Date of Agreement

Anne-Marie Ainsworth

  November 2, 2009

Elizabeth G. Bilotta

  June 30, 2010

Vincent J. Brigandi, Jr.

  June 30, 2010

Robert N. Deitz

  December 2, 2009

Lynn L. Elsenhans

  August 8, 2008

Stacy L. Fox

  March 1, 2010

Marilyn Heffley

  December 2, 2009

Frederick A. Henderson

  September 1, 2010

Joseph P. Krott

  March 4, 2004

Brian P. MacDonald

  August 10, 2009

Marie A. Natoli

  March 3, 2006

Robert W. Owens

  March 4, 2004

Thomas J. Scargle

  July 2, 2009

Michael J. Thomson

  May 30, 2008

Charmian Uy

  December 3, 2009

Dennis Zeleny

  January 20, 2009

 

 

Robert M. Aiken, Jr.*

  February 1, 1996

Robert H. Campbell*

  February 1, 1996

John F. Carroll*

  March 4, 2004

Michael J. Colavita*

  September 2, 2004

Terence P. Delaney*

  March 4, 2004

Michael H. R. Dingus*

  March 4, 2004

John G. Drosdick*

  March 4, 2004

Bruce G. Fischer*

  March 4, 2004

Jack L. Foltz*

  February 1, 1996

David E. Knoll*

  February 1, 1996

Deborah M. Fretz*

  September 6, 2001

Peter J. Gvazdauskas*

  February 4, 2009

Michael J. Hennigan*

  February 2, 2006

Thomas W. Hofmann*

  March 4, 2004

Vincent J. Kelley*

  February 2, 2006

Michael S. Kuritzkes*

  March 4, 2004

Michael J. McGoldrick*

  March 4, 2004

Joel H. Maness*

  March 4, 2004

Christopher J. Minnich*

  June 1, 2009

Ann C. Mulé*

  March 4, 2004

Paul A. Mulholland*

  March 4, 2004

Rolf D. Naku*

  March 4, 2004

Alan J. Rothman*

  March 4, 2004

Bruce D. Rubin*

  October 15, 2008

Malcolm I. Ruddock, Jr.*

  February 1, 1996

David C. Shanks*

  February 17, 1997

Sheldon L. Thompson*

  February 1, 1996

Ross S. Tippin, Jr.*

  March 4, 2004

Charles K. Valutas*

  March 4, 2004



--------------------------------------------------------------------------------

Director

 

Date of Agreement

Chris C. Casciato

  July 1, 2010

Gary W. Edwards

  May 1, 2008

Ursula O. Fairbairn

  March 4, 2004

John P. Jones, III

  September 8, 2006

James G. Kaiser

  March 4, 2004

John W. Rowe

  March 4, 2004

John K. Wulff

  March 8, 2004

 

 

Raymond E. Cartledge**

  September 6, 2001

Robert E. Cawthorn**

  February 1, 1996

Robert J. Darnall**

  March 4, 2004

John G. Drosdick**

  March 4, 2004

Mary J. Evans**

  September 6, 2001

Thomas P. Gerrity**

  March 4, 2004

Rosemarie B. Greco**

  March 4, 2004

Robert D. Kennedy**

  September 6, 2001

Richard H. Lenny**

  February 8, 2002

Norman S. Matthews**

  September 6, 2001

R. Anderson Pew**

  March 4, 2004

William B. Pounds**

  February 1, 1996

G. Jackson Ratcliffe**

  March 4, 2004

 

* In a different position or no longer with the Company

** No longer serving on the Board

 

Page 2 of 2